Citation Nr: 1135075	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  In a September 2009 action the Board determined that the Veteran had timely perfected an appeal on both issues and remanded the claim for further development.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge in June 2009.  The Veteran was later notified that the Veterans Law Judge who conducted the hearing was no longer employed with the Board.  The Veteran was offered the opportunity to have another hearing, and in July 2011 he testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings are of record and have been associated with the claims file.  

The development requested in the Board September 2009 remand has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus is related to his military service.  

2.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran has tinnitus which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Resolving reasonable doubt in his favor, the Veteran has bilateral hearing loss which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has claimed entitlement to service connection for tinnitus and bilateral hearing loss, asserting that both conditions began during service.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran's service records indicate that he served in the Army from September 1969 to September 1971 and that he worked on a track artillery vehicle.  Although the record does not indicated that the Veteran was treated for or diagnosed with tinnitus or bilateral hearing loss during service, he has asserted that he has had ringing in his ears and difficulty hearing since that time.  In this regard, the Board notes that the Veteran's separation examination does indicate significant hearing difficulty.  

Post-service treatment records, specifically VA treatment records from February 1993, indicate that the Veteran reported a long history of hearing problems.  The Veteran was first afforded a VA examination specifically in support of these claims in March 2005.  During that examination the Veteran reported that he had ringing in his ears after having a stroke in 1997; however, it also appears that the Veteran may have had some cognitive dysfunction at this time.  The examiner also found that the separation examination lacked validity.  A VA examiner in April 2010 reported the same thing, although the verbiage used was exactly the same-as if the prior examination report was pasted in the new report.  As noted, earlier VA treatment records indicate complaints of hearing problems from significantly before this examination.  In his May 2005 Substantive Appeal (VA Form 9) the Veteran reported that he was misquoted by the VA examiner and that he lost a significant portion of his memory when he had a stroke in 1997.  During both of the Veteran's hearings before a Veterans Law Judge he reported that he first noticed hearing difficulties and ringing in his ears very shortly after he got out of the military.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has tinnitus and bilateral hearing loss that are related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran is competent to report that he had difficulty hearing and that he had ringing in his ears immediately after being release from active service and that he has had continuous symptoms of both conditions since that time.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's claims to have experienced bilateral hearing loss and tinnitus since shortly after service are credible and highly probative.

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for bilateral hearing loss is granted. 



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


